Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Village Super Market, Inc.: We consent to the incorporation by reference in the Registration Statement (No. 2-86320) on Form S-8 of Village Super Market, Inc. of our report dated October 12, 2010, with respect to the consolidated balance sheets of Village Super Market, Inc. and subsidiaries as of July 31, 2010 and July 25, 2009, and the related consolidated statements of operations, shareholders' equity and comprehensive income, and cash flows for each of the years in the three-year period ended July 31, 2010, and the effectiveness of internal control over financial reporting as of July 31, 2010, which report is incorporated by reference from the July 31, 2010 annual report of Village Super Market, Inc. /s/KPMG LLP Short Hills, New Jersey October 12, 2010
